DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Non-Final Office Action dated August 21, 2020. 

Claims 1-4, 7-12, 15-18 and 20 are now allowed.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. fundamental economic principles and commercial interactions) in a specific manner that sufficiently limits the abstract idea to the practical application of utilizing graphical user interfaces to facilitate the determination and management of a competitive set of vehicles and their respective prices for a specified vehicle based on user-defined market filters and control option selections. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 9 and 16 are eligible for similar reasons as claim 1. Thus claims 1-4, 7-12, 15-18 and 20 are eligible. 



Reasons for Patent Eligibility under 35 U.S.C. § 103
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Remarks filed on August 08, 2018, in particular pg. 13-14 regarding the Pollack reference. Examiner analyzed claims 1-4, 7-12, 15-18 and 20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.  Claims 1-4, 7-12, 15-18 and 20 are allowed.

Regarding Claim 1 (similarly 9 and 16) although Pollack in view of Marot in view of Swinson teaches the modeling automobile prices based on various parameters as recited in the claims, none of the cited prior art, singularly or in combination, teach or fairly suggest, in the context of pricing models:
“…
the pricing server identifying, via the pricing server, a recommended price for the specified vehicle a set of formulas, each formula of the set of formulas taking into consideration:
a time parameter corresponding to a length of time that the vehicle is on the market, 
a pricing guide parameter based on the determined median price of the other vehicles of the competitive set, 
a modifier parameter corresponding to how much higher or lower than the pricing guide parameter to set the recommended price, and 
a profit protection parameter to prevent the recommended price from dropping below a predetermined price floor…”

	Examiner finds that Swinson (US 20110082804 A1) teaches data feeds from information sources may be leveraged to model variables and build multivariable regressions (par. 0131). In particular, Swinson discloses a price ratio regression equation may be determined at step 530 using historical transaction data… the price ratio (PriceRatio) equation may be k*PRbin*statek) where ai=coefficients, PRbin is the 4-week average price ratios for all transactions in a bin associated with a given vehicle, dealercost is a steady-state (incentives adjusted) dealer cost for the given vehicle, cylinders are the number of cylinders the given has, drive is the number of drive wheel in the drivetrain (e.g. 2 or 4 wheel drive), daysinmarket is the number of days the model of the given vehicle has been on the marketplace and state is an array of indicator variables specifying the geographic state of purchase. With this price ratio equation it is possible to compute average price paid for the given vehicle where average price paid (Avg Price Paid) equals PriceRatio (as determined from the price ratio regression equation) multiplied by DealerCost (as determined from the dealer cost model for the manufacturer of the given vehicle) or Avg Price Paid=PriceRatio(DealerCost) (par. 0139). 
Examiner finds the combination of Pollack in view of Marot in view of Swinson fails to teach price modeling with the use of parameters as a function of time, competitive set median price, pricing modifiers for the competitive set median price and a predetermine profit threshold. 

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Carvalho (US 20140136278 A1) – Price alerts relating to competitor products are transmitted to a user. A user provides product information, which is used to generate a product set. The products in the product set are used to generate a competitor set, which includes competitors that offer products in the product set. A rule set is generated that includes rules applied to the products and the competitors. A search is performed for the products against the competitors to determine if a rule has been broken. If so, an alert is transmitted to the user. In some implementations, instructions are also transmitted to correct the broken rule. Steps to correct the broken rule may include lowering the price offered by the user for the product. 

Pollak (US 20120284113 A1) - The invention provides information to the potential customer about the vehicle for sale, including information relating to other similar vehicles for sale in a particular geographical area that can be accessed at the point of sale, or by the customer at a later time and place. The party offering the product for sale is informed each time the customer accesses the information, thereby indicating the level of interest by the customer. 

Noy et al. (US 20090187513 A1) – Systems and methods for upfront vehicle pricing management may include an independently owned online system which may provide a consumer with an upfront dealership price for a vehicle trim as a category. A vehicle pricing management system may collect vehicle pricing information from multiple sources, provide pricing feedback information, and provide alerts for various pricing changes. Dealers and other non-broker entities may be able to interact with the system and submit dealership prices, and may receive real-time feedback in terms of price effectiveness for the dealer and yield of consumer buy-in. 

Johns et al., 2010, Competitive Intelligence in Service Marketing - The paper aims to give a new look at competitive intelligence (CI) and the resulting benefits to growing companies. Design methodology approach - A total of 20 questions are presented, competitive information sources are listed, and the four core components of CI are displayed to explain how a company can implement CI into the business planning. Two case studies summarize a CI system that shows how successful this technique can be. Findings - This research will inspire marketers to take a look at their CI and reactivate it based on what is presented. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624